DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
Applicant’s 06/17/2021 filed response includes: (a) the specification is currently amended; (b) claims 1-2, 6-7, 10-14 and 17 are currently amended; (c) claims 4 and 9 are previously presented; (d) claim 8 is original; (e) claims 3, 5, 15-16 and 18-19 are canceled; and (f) the grounds for rejection set forth in the 04/15/2021 office action are traversed.  Claims 1-2, 4, 6-14 and 17 are currently pending and an office action on the merits follows.
Response to Arguments
3.	Applicant’s arguments filed 06/17/2021 have been fully considered and are persuasive.  The grounds of rejection set forth in the 04/15/2021 non-final rejection has been withdrawn.  The remaining issues set forth below are: (i) claim objections; (ii) a drawing objection because the figures do not show some of the claim limitations; and (iii) specification objections for minor informalities.
Drawing Objection
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims and no new matter should be entered:
(i)	Claim 9’s following limitations: “[a] display device, comprising the pixel driving circuit according to claim 1”.

(iii)	Claim 12’s following limitations: “providing a low level signal by the control line so as to turn off the second thin transistor and the third thin film transistor; providing a high level signal to the gate electrode of the first thin film transistor by the storage capacitor so as to turn on the first thin film transistor; and providing a high level signal by the second power supply so as to drive the light-emitting sub-circuit to emit light”.
(iv)	Claim 13’s following limitations: “providing a high level signal by the control line so as to turn on the second thin film transistor, the third thin film transistor, and the fourth thin film transistor; and providing a signal current by the data line, the signal current charging the storage capacitor through the gate electrode of the first thin film transistor and the source electrode of the first thin film transistor”.
(v)	Claim 14’s following limitations: “providing a low level signal by the control line so as to turn off the second thin film transistor, the third thin film transistor, and the fourth thin film transistor; providing a high level signal to the gate electrode of the first thin film transistor through the storage capacitor so as to turn on the first thin film transistor; and providing a high level signal by the first power supply so as to drive the light-emitting sub-circuit to emit light”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
Specification Objections
5.	The specification’s abstract needs to be amended to: (i) remove the phrase “are disclosed” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove the phrase “A pixel driving circuit, a display device and a driving method” to avoid repeating information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
6.	Paragraph 0005 of the 06/12/2018 specification needs to be amended to change “four thin film transistor 54” to “fourth thin film transistor 54.  Compare paragraph 0004 includes “fourth thin film transistor 54”.  Appropriate correction is required.
Claim Objections
7.	Claims 6-8, 10-14 and 17 are objected to because of the following informalities:  
	Claim 6 at line 1 needs to be amended to remove the extra space between “claim” and “1”.  Appropriate correction is needed.
	Claim 6 at line 3 needs to be amended to remove the extra space between “,” and “the”.  Appropriate correction is needed.
	Claim 6 at line 4 needs to be amended to remove the extra space between “and” and “the”.  Appropriate correction is needed.
	Claim 7 at line 6 needs to be amended to remove the extra space between “connected” and “with”.  Appropriate correction is needed.  This objection applies to claim 8 that depends upon claim 7.
Claim 10 at line 2 needs to be amended to remove the extra space between “on” and “the”.  Appropriate correction is needed.  This objection applies to claims 11-14 that depend upon claim 10.
Claim 10 at line 2 needs to be changed from “a source electrode of the second thin film transistor, a drain electrode of the third thin film transistor are directly connected with the first node” to “a source electrode of the second thin film transistor and a drain electrode of the third thin film transistor are directly connected with the first node” to be grammatically correct.  Appropriate correction is needed.  This objection applies to claims 11-14 that depend upon claim 10.
Claim 11 at line 9 needs to be amended to remove the extra space between “through” and “the”.  Appropriate correction is needed.  This objection applies to claim 12 that depends upon claim 11.
Claim 11 at line 9 needs to be amended to remove the extra space between “and” and “the”.  Appropriate correction is needed.  This objection applies to claim 12 that depends upon claim 11.
Claim 12 at line 6 needs to be amended to remove the extra space between “to” and “the”.  Appropriate correction is needed.  
Claim 13 at lines 3-4 needs to be amended to remove the extra space between “the” and “controlling”.  Appropriate correction is needed.  This objection applies to claim 14 that depends upon claim 13. 
Claim 13 at line 9 needs to be amended to remove the extra space between “through” and “the”.  Appropriate correction is needed.  This objection applies to claim 14 that depends upon claim 13.
Claim 13 at line 9 needs to be amended to remove the extra space between “and” and “the”.  Appropriate correction is needed.  This objection applies to claim 14 that depends upon claim 13.    
Claim 14 at line 6 needs to be amended to remove the extra space between “to” and “the”.  Appropriate correction is needed.  
Claim 17 at line 3 needs to be amended to remove the extra space between “,” and “the”.  Appropriate correction is needed.  
Claim 17 at line 4 needs to be amended to remove the extra space between “and” and “the”.  Appropriate correction is needed.  
Allowed Claims/Potentially Allowable Subject Matter
8.	Claims 1-2, 4 and 9 are allowed.  Also, if the above-stated claim objections are overcome then claims 6-8, 10-14 and 17 would also be allowed.
Reasons for Allowance
9.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “a source electrode of the second thin film transistor(Fig. 3: 12) is directly connected with the first node(Fig. 3: 1)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0300532 A1 to Tan et al. (“Tan”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

More specifically as to claim 1, Tan discloses a pixel driving circuit (Fig. 3; ¶¶0032, 0073-0076), comprising: a control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075), a charging sub-circuit(Cs)(Fig. 3; ¶0076), a driving sub-circuit(DTFT)(Fig. 3; ¶0074), and a light-emitting sub-circuit(OLED)(Fig. 3; ¶¶0072, 0082),
	wherein the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) is connected with a data line(Vdata)(Fig. 3; ¶0074) and a control line(Vscan)(Fig. 3; ¶0074), and the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) is connected with the driving sub-circuit(DTFT)(Fig. 3; ¶0074) through a first node (Fig. 3: DTFT, TC; ¶¶0075, 0078 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node) and a second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node);
	the charging sub-circuit(Cs)(Fig. 3; ¶0076) is connected with the driving sub-circuit(DTFT)(Fig. 3; ¶0074) through the first node (Fig. 3: DTFT, TC; ¶¶0075, and a third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node);
	a first end(OLED’s top electrode)(Fig. 3; ¶0082) of the light-emitting sub-circuit(OLED)(Fig. 3; ¶¶0072, 0082) is connected with the driving sub-circuit(DTFT)(Fig. 3; ¶0074), and a second end(OLED’s bottom electrode)(Fig. 3; ¶0082) of the light-emitting sub-circuit(OLED)(Fig. 3; ¶¶0072, 0082) is connected with a first power supply(VDD)(Fig. 3: OLED; ¶¶0079, 0082 – OLED’s bottom electrode is coupling connected to VDD) or a second power supply(VSS)(Fig. 3: OLED; ¶¶0080, 0082 – OLED’s bottom electrode is coupling connected to VSS);
	the driving sub-circuit(DTFT)(Fig. 3; ¶0074) comprises a first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074); 
	the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) is configured to control the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074, 0086) to charge the charging sub-circuit(Cs)(Fig. 3; ¶0076, 0086) through the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node) and the third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node), the charging sub-circuit(Cs)(Fig. 3; ¶0076) is configured to provide a voltage (¶0087) to the driving sub-circuit(DTFT)(Fig. 3; ¶0074) through the first node (Fig. 3: DTFT, TC; , and the driving sub-circuit(DTFT)(Fig. 3; ¶0074) is configured to drive the light-emitting sub-circuit(OLED)(Fig. 3; ¶¶0072, 0082) to emit light (¶¶0072, 0087), 
the charging sub-circuit (Cs)(Fig. 3; ¶0076, 0086) comprises a storage capacitor(Cs)(Fig. 3; ¶0076), a first end(top electrode of Cs)(Fig. 3; ¶0076) of the storage capacitor(Cs)(Fig. 3; ¶0076) is directly connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node), a second end(bottom electrode of Cs)(Fig. 3; ¶0076) of the storage capacitor(Cs)(Fig. 3; ¶0076) is connected with the third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node, which is coupling connected to the bottom electrode of Cs), 
a gate electrode(DTFT’s gate)(Fig. 3; ¶0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) of the driving sub-circuit(DTFT)(Fig. 3; ¶0074) is directly connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node), a source electrode(DTFT’s bottom electrode)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) is connected with the third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node, which is , and a drain electrode(DTFT’s top electrode)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) is connected with the second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to DTFT’s top/drain electrode);
the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) comprises a second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) and a third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075),
	a gate electrode(T1’s gate)(Fig. 3; ¶0074) of the second thin film transistor(T1)(Fig. 3; ¶0074) and a gate electrode(TC’s gate)(Fig. 3; ¶0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) are connected with each other(TC’s gate and T1’s gate)(Fig. 3; ¶¶0036, 0074, 0075), and are both connected with the control line(Vscan)(Fig. 3; ¶0074);
	a drain electrode(T1’s electrode directly connected to Vdata)(Fig. 3; ¶¶0036, 0074) of the second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) is connected with the data line(Vdata)(Fig. 3; ¶0074); 
a source electrode(T1’s electrode directly connected to Cs)(Fig. 3; ¶¶0036, 0074) of the second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) is coupling connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node, which is coupling connected to T1’s source electrode {i.e., T1’s electrode directly connected to ; a drain electrode(TC’s electrode directly connected to Cs)(Fig. 3; ¶¶0036, 0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) is directly connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node, which is directly connected with TC’s drain electrode {i.e., TC’s electrode directly connected to Cs}.); and
	a source electrode(TC’s electrode directly connected to V1)(Fig. 3; ¶¶0036, 0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) is connected with the second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to TC’s source electrode {i.e., TC’s electrode directly connected to V1}.).
	Tan does not expressly disclose a source electrode of the second thin film transistor is directly connected with the first node, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

claim 10 identifies the distinct features: “a source electrode of the second thin film transistor(Fig. 3: 12) is directly connected with the first node(Fig. 3: 1)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0300532 A1 to Tan et al. (“Tan”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

More specifically as to claim 10, Tan discloses a driving method of a pixel driving circuit (Fig. 3; ¶¶0032, 0073-0076, 0084-0087), wherein the driving method is based on the pixel driving circuit (Fig. 3; ¶¶0032, 0073-0076, 0084-0087), the pixel driving circuit (Fig. 3; ¶¶0032, 0073-0076) comprises a control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075), a charging sub-circuit (Cs)(Fig. 3; ¶0076), a driving sub-circuit(DTFT)(Fig. 3; ¶0074), a light-emitting sub-circuit(OLED)(Fig. 3; Fig. 3; ¶¶0072, 0082), and a first power supply (VDD)(Fig. 3: OLED; ¶¶0079, 0082 – OLED’s bottom electrode is coupling connected to VDD), the control sub-circuit(T1,  comprises a second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) and a third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075), the driving sub-circuit(DTFT)(Fig. 3; ¶0074) comprises a first thin film transistor(DTFT)(Fig. 3; ¶0074), the charging sub-circuit(Cs)(Fig. 3; ¶0076) comprises a storage capacitor(Cs)(Fig. 3; ¶0076),
	a first end(top electrode of Cs)(Fig. 3; ¶0076) of the storage capacitor(Cs)(Fig. 3; ¶0076) is directly connected with a first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node), a second end(bottom electrode of Cs)(Fig. 3; ¶0076) of the storage capacitor(Cs)(Fig. 3; ¶0076) is connected with a third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node, which is coupling connected to the bottom electrode of Cs),
	a gate electrode(DTFT’s gate)(Fig. 3; ¶0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) is directly connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node), a source electrode(DTFT’s bottom electrode)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) is connected with the third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node, which is coupling connected to DTFT’s bottom/source , and a drain electrode(DTFT’s top electrode)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) is connected with a second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to DTFT’s top/drain electrode);
	a gate electrode(T1’s gate)(Fig. 3; ¶0074) of the second thin film transistor(T1)(Fig. 3; ¶0074) and a gate electrode(TC’s gate)(Fig. 3; ¶0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) are connected with each other(TC’s gate and T1’s gate)(Fig. 3; ¶¶0036, 0074, 0075), and are both connected with a control line(line connecting Vscan to TC and T1)(Fig. 3; ¶0070);
	a drain electrode(T1’s electrode directly connected to Vdata)(Fig. 3; ¶¶0036, 0074) of the second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) is connected with a data line(Vdata)(Fig. 3; ¶0074); a source electrode(T1’s electrode directly connected to Cs)(Fig. 3; ¶¶0036, 0074) of the second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) is coupling connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node, which is coupling connected to T1’s source electrode {i.e., T1’s electrode directly connected to Cs}), a drain electrode(TC’s electrode directly connected to Cs)(Fig. 3; ¶¶0036, 0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) is directly connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered ; and
	a source electrode(TC’s electrode directly connected to V1)(Fig. 3; ¶¶0036, 0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) is connected with the second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to TC’s source electrode {i.e., TC’s electrode directly connected to V1}.),
	the driving method (Fig. 3; ¶¶0032, 0073-0076, 0084-0087) comprises:
	controlling the driving sub-circuit(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074, 0086) to charge the charging sub-circuit(Cs)(Fig. 3; ¶0076, 0086) by the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075, 0086); and
	providing a voltage (¶0087) to the driving sub-circuit(DTFT)(Fig. 3; ¶0074) by the charging sub-circuit (Cs)(Fig. 3; ¶0076) so as to drive the light-emitting sub-circuit(OLED)(Fig. 3; Fig. 3; ¶¶0072, 0082) to emit light (¶¶0072, 0087).
Tan does not expressly disclose a source electrode of the second thin film transistor is directly connected with the first node, with all other limitations as claimed.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692